Citation Nr: 0214161	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-09 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
migraine headaches.  

[The Board will later issue a separate decision on the issues 
of entitlement to service connection for a heart disorder and 
hypertension, entitlement to an increased rating for a low 
back disability, and entitlement to a total disability rating 
based on individual unemployability (TDIU rating).]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1988 and from January 1991 to April 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
November 1999 and January 2000 RO rating decisions.  The 
November 1999 rating decision denied service connection for a 
heart disorder and hypertension, claimed on a direct basis or 
as secondary to a service-connected low back disability.  An 
increase in a 40 percent rating for the service-connected low 
back disability was also denied, and the rating for service-
connected migraine headaches was increased from 10 percent to 
30 percent.  The January 2000 rating decision denied a TDIU 
rating.  The veteran provided testimony at a personal hearing 
at the RO in January 2001.  

The present Board decision only addresses the issue of 
entitlement to an increase in a 30 percent rating for 
migraine headaches.  Pursuant to the authority of 38 C.F.R. 
§ 19.9 (2002), the Board is undertaking additional 
development of the evidence as to the issues of service 
connection for a heart disorder and hypertension, an 
increased rating for a low back disability, and entitlement 
to a TDIU rating; when such development is completed, the 
Board will prepare a separate decision addressing such 
issues.  


FINDINGS OF FACT

The veteran's service-connected migraine headaches are 
productive of subjective complaints of numerous headaches 
which are not prostrating; and the condition produces no more 
than characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  His 
migraine headaches are not manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty with the Army from January 
1985 to January 1988, and from January 1991 to April 1991 
(this latter service included service in Southwest Asia 
during the Persian Gulf War).  

In November 1997, service connection was granted for migraine 
headaches.  A 10 percent rating was assigned.  

VA treatment records dated from April 1999 to May 1999 
reflect that the veteran was treated for several disorders.  
An April 1999 entry noted a past medical history which 
included migraine headaches.  

In May 1999, the veteran filed his current claim for an 
increased rating for his service-connected migraine 
headaches.  

A June 1999 VA treatment record noted that the veteran 
reported that he had been having some headaches recently.  
Records from July 1999 noted that the veteran continued to 
have periodic migraine headaches.  He described several types 
of headaches with one type milder, another more sustained, 
and a third type more acute with a visual aura and 
photophobia.  The assessment included migraine type 
headaches.  

The veteran underwent a VA neurological examination in July 
1999.  He reported that he suffered from chronic headaches 
almost on a daily basis.  The veteran described severe 
throbbing, pressure like headaches, which would start in the 
suboccipital area and radiate into the frontal temporal area.  
He reported that the headaches were accompanied with visual 
blurring, photophobia, nausea, and vomiting.  The veteran 
also indicated that before he would have the headaches, he 
would get an aura with throbbing of the neck vessels.  He 
stated that the headaches would last days, but sometimes 
hours, and that nothing would help.  The veteran noted that 
he had tried medications in the past and that he was 
presently taking medication.  The examiner reported that the 
veteran was alert and oriented.  Cortical function was 
intact, and the cranial nerve examination was normal.  There 
were no motor or sensory deficits and no cerebellar signs.  
The examiner noted that the veteran had a history of chronic, 
daily headaches, which were mainly suboccipital pressure like 
headaches which radiated into the frontal temporal area with 
extreme sensitivity to touch, along with photophobia, frontal 
phobia, nausea and vomiting.  The examiner noted that the 
headaches almost occurred on a daily basis and that the 
veteran's history and physical examination were suggestive of 
chronic daily vascular headaches.  The diagnosis was chronic 
daily vascular headaches with no clear etiology.  The 
examiner commented that the headaches continued to cause the 
veteran significant disability and affected his lifestyle.  
It was noted that other than the headaches, no abnormalities 
were seen.  

In an October 1999 statement, the veteran reported that he 
had one to two severe headaches a week.  He reported that he 
had been given new medication with no improvement.  The 
veteran noted that he would have to wear dark sunglasses on 
sunny days and it still did not stop the headaches from being 
triggered.  

VA medical records dated from August 1999 to November 1999 
referred to continued treatment for various conditions.  A 
November 1999 entry noted that the veteran reported that he 
had frequent headaches.  He also complained of head spinning, 
light-headedness, and syncope.  The assessment did not refer 
to headaches.  

In a November 1999 rating decision, the RO increased the 
rating for the veteran's service-connected migraine headaches 
from 10 percent to 30 percent.  

The veteran underwent a VA neurological examination in April 
2000.  He reported that he had significant headaches which 
would occur two to three times a week and would last one to 
two days.  He described his headaches as a pain sensation in 
the back of his head with a tingling scalp.  He reported that 
he would become nauseated and would vomit at times.  The 
veteran also reported photophobia and sonophobia.  He stated 
that he had tried numerous medications with little 
improvement.  The veteran indicated that when he would get 
his headaches, he would be unable to perform any activities 
as they would tend to make his headaches worse.  He further 
noted that at times, he would be dizzy.  The examiner 
reported that cranial nerves II through XII were intact to 
examination.  As to an impression, the examiner reported that 
the veteran had findings and symptoms consistent with 
migraine headaches.  The examiner noted that the headaches 
were almost chronic and daily.  The examiner remarked that 
the veteran reported, and the medical records seemed to 
reflect, that he had undergone numerous medication trials 
with little discernible improvement and that, as such, he had 
been recalcitrant to medication management.  The examiner 
stated that by report, the headaches did disable the veteran 
in that he was unable to perform activities to the degree of 
pain and has decreased ability to concentrate and maintain 
focus.  In an addendum, the examiner commented that although 
the veteran's migraine headaches were chronic and daily per 
the veteran, he had maintained his functionality with them.  
The examiner indicated that he did not feel that the 
headaches were producing a severe economic hardship or 
impairing the veteran's adaptability.  The examiner noted 
that the headaches did effect the veteran's ability to 
concentrate and maintain focus, but only in terms of his 
degree of complaint.  

At a January 2001 RO hearing, the veteran testified that he 
suffered from headaches all the time.  He stated that light 
would make his headaches worse and that he would wear dark 
sunglasses to help ease some of the pain.  He indicated that 
sunlight and noise could trigger his headaches and that they 
would cause vomiting.  He reported that the headaches would 
occur five days out of a seven-day week and that they would 
last for a couple weeks in a row without reprieve.  The 
veteran said that he would go into a dark room and put cold 
cloths on his head to avoid the light.  He stated that 
medication did not help and that he was not presently on 
medication for his headaches.  

In a January 2001 statement, the veteran reported that he was 
unable to work and was living off the kindness of family and 
friends.  He reported that he received heavy doses of 
antidepressants which left him as incoherent as the headaches 
did.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 30 percent rating 
for migraine headaches.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied as to this claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A 10 percent rating for migraine requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. 4.124a, Diagnostic Code 8100.  

Medical records in recent years shows the veteran has 
subjective complaints of frequent headaches, but generally 
these are not shown to be prostrating (i.e., where he has to 
lie down for relief).  At times, such as at the 1999 VA 
examination, vascular headaches, rather than typical migraine 
headaches, have been noted.

The most recent 2000 VA examination noted that the veteran 
reported significant headaches which would occur two to three 
times a week and would last one to two days.  The veteran 
described the headaches as a pain sensation in the back of 
his head with a tingling scalp and noted that he would become 
nauseated and would vomit at times.  The veteran also 
reported that he had photophobia and sonophobia and that he 
had tried numerous medications with little improvement.  As 
to an impression, the examiner reported that the veteran had 
findings and symptoms consistent with migraine headaches.  
The examiner noted that the veteran reported headaches which 
were almost daily and that, by report, the headaches did 
disable him in that he was unable to perform activities to 
the degree of pain and he had a decreased ability to 
concentrate and maintain focus.  However, in an addendum, the 
examiner commented that although the veteran's headaches were 
chronic and daily, he had maintained functionality with them.  
The examiner specifically remarked that he did not feel that 
the veteran's headaches were producing a severe economic 
hardship or impairing his adaptability.  At his 2001 RO 
hearing, the veteran indicated he was not taking specific 
medication for headaches.

The Board notes that in hearing testimony, written 
statements, and when being treated and examined, the veteran 
has given varying accounts of the nature, frequency, and 
duration of his headaches.  As noted above, the examiner at 
the 2000 VA examination specifically commented that he did 
not feel that the veteran's headaches were producing a severe 
economic hardship or impairing adaptability.  It appears that 
although some of the veteran's headaches may be prostrating 
(i.e. where he has to lie down), such is not usually the 
case, and the condition produces no more than characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, as required for the current 30 
percent rating.  The evidence fails to demonstrate that he 
has frequent completely prostrating and prolonged headaches 
productive of severe economic adaptability, as required for a 
50 percent rating under Diagnostic Code 8100.  

In sum, the weight of the credible evidence establishes that 
the veteran's headaches are no more than 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for migraine headaches is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

